                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 UNITED STATES OF AMERICA                        )
                                                 )
                                                 )
 v.                                              )
                                                 ) Docket no. 2:18-cr-00078-GZS
 HUSSIEN NOOR HUSSIEN,                           )
                                                 )
                                                 )
                       Defendant.                )
                                                 )


                           ORDER ON MOTION TO SUPPRESS


       Before the Court is Defendant’s Motion to Suppress (ECF No. 29). The Court held an

evidentiary hearing on September 25, 2018. As explained herein, the Court now DENIES the

Motion.

I.     FACTUAL FINDINGS

       The following facts are drawn from the preponderance of the evidence based upon the

Court’s consideration of the testimony of Special Agent Janine Rocheleau and all of the exhibits

admitted at the hearing on Defendant's Motion:

       On the morning of March 20, 2018, Special Agent James Sauer, Special Agent Jeremy

Anderson, both with the U.S. Department of State, Diplomatic Security Service (DOS-DSS), along

with another DOS-DSS administrative employee, traveled to Vermont. Once there, they met with

Special Agent Janine Rocheleau of the U.S. Department of Housing and Urban Development,

Office of Inspector General (HUD-OIG).

       SA Sauer had previously contacted SA Rocheleau in June 2017 seeking her assistance in

locating an individual that he believed was living in Section Eight housing in Vermont. SA
Rocheleau was able to find an address for Hussien Noor Hussien, the target of Sauer’s

investigation. Thereafter, Rocheleau conducted surveillance of the address in question and

ultimately identified two vehicles registered to Hussien.

        With this initial surveillance complete, Rocheleau met up with her three colleagues from

DOS-DSS shortly before noon on March 20. Dressed in plain clothes with no weapons displayed,

all four of them drove in a single vehicle to Hussien’s residence in Winooski, Vermont. They

hoped they would find Hussien Noor Hussien at his residence and interview him. Upon arrival,

they noticed that none of the vehicles Hussien was thought to drive were present at the residence.

SA Rocheleau then recognized a Toyota Highlander that she believed belonged to Hussien at a

nearby red light. The agents followed that vehicle to a local TD Bank and parked in the bank

parking lot. Once parked, SA Sauer and SA Rocheleau exited the vehicle and walked around the

bank where they ultimately encountered Hussien in his vehicle having just apparently conducted

a banking transaction at a drive-up window teller. SA Sauer approached Hussien’s vehicle,

identified himself, and indicated he would like to speak with Hussien about some passport issues.

Hussien indicated he would talk to the agents and SA Sauer then asked him to park his car in a

nearby parking spot at which point the Sauer, Rocheleau, and Anderson approached his vehicle on

foot.

        Initially, Rocheleau approached the driver side of Hussien’s SUV while Sauer and

Anderson went over to the passenger side of the parked vehicle. Because it was a cold, the agents

asked if they could enter the vehicle, which Hussien allowed. At that point, SA Sauer got in the

front passenger seat and SA Anderson got in the rear passenger seat. SA Rocheleau stood by the

driver side door, a position from which she could watch Hussien’s hands and make sure everybody




                                                 2
was safe. 1 Because the driver side window was rolled down, SA Rocheleau could hear the entirety

of the interview from this position. SA Anderson recorded the entire interview. 2

           SA Sauer began the interview by giving Hussien a false statement warning. He then

provided Hussien with written Miranda warnings in both English and Somali. See Gov’t Exs. 3A

& 3B. Hussien indicated he could not read either version of the written warning and needed further

explanation. SA Sauer then proceeded to give Hussien an oral Miranda warning.

           SA Sauer then began his interview by showing Hussien a photograph. Hussien indicated

he knew the man in the photograph “from the refugee camp” and indicated his name was “Abukar

Addullah.” SA Sauer then stated, “when you came to the United States you said you were him.”

Hussien then proceeded to provide more details about how he was married to the wife of the man

in the photograph. Sauer proceed to ask a series of questions about Hussien’s children and their

names, his birthdate, and his employment. Hussien was able to understand and answer all of these

questions. In response to some of Sauer’s questions, Hussien clearly indicated he did not

understand the question and sought clarification.                       As the questioning continued, Hussien

acknowledged that he used the name “Abukar” when he filled out paperwork in the refugee camp.

           As the interview progressed, SA Sauer explained to Hussien that the agents had already

spoken with multiple people who indicated that Hussien “pretended to be Abukar Hasson Abdul

so [he] could come to the United States with [his first wife] and her children.” (Gov’t Ex. 2 at 39.)

While acknowledging having gone by an alternative name, Hussien maintained he did not have a

problem.




1
    There was a child’s car seat installed in the back of the vehicle behind the driver’s seat.
2
  See Gov’t Ex. 1 (audio recording) & 2 (transcript of audio recording). To the extent that the Court cites or relies
upon the transcript in this Order, it has listened to the full audio recording and determined that those portions of the
transcript correctly reflect the audio recording.


                                                              3
       After SA Sauer completed his questioning of Hussien, SA Rocheleau, who was still

standing by the driver’s side window, proceeded to ask Hussien some questions regarding his use

of both of his current name and his prior name, Abukar Abdul, on various Section Eight housing

paperwork. She also asked what name Hussien used when interacting with his family.

       As the interview ended, SA Sauer provided Hussien with a copy of his business card and

told Hussien, “We might have to talk later on. I’m going to see if I can get this straightened out

for you.” (Gov’t Ex. 2 at 60.) Sauer and the other agents thanked Hussien and exited the vehicle,

which had remained running for the entirety of the interview. The whole interview lasted

approximately fifty minutes. During that time, Hussien never asked to end the interview or speak

with an attorney.

II.    DISCUSSION

       Defendant Hussien Noor Hussien is presently charged in a three-count indictment with

Personage or Misuse of Papers in Naturalization Proceedings, in violation of 18 U.S.C. § 1424

(Count One), Knowing Procurement of Naturalization Contrary to Law, in violation of 18 U.S.C.

§ 1425(a) & 8 U.S.C. § 1451(c) (Count Two), and Making False Statements on a Passport

Application, in violation of 18 U.S.C. § 1542 (Count Three). Via the pending motion, Defendant

seeks to suppress statements he made during the March 20, 2018 interview asserting that he was

subjected to a custodial interrogation and did not voluntarily, knowingly and intelligently waive

his Miranda rights.

       In general, “the prosecution may not use statements . . . stemming from custodial

interrogation of the defendant unless it demonstrates the use of procedural safeguards effective to

secure the privilege against self-incrimination.” Miranda v. Arizona, 384 U.S. 436, 444 (1966).

While the Court begins with the presumption that a defendant did not waive his right to remain




                                                4
silent, the Government may prove a valid waiver based on “a preponderance of the evidence”

regarding the “totality of the circumstances.” United States v. Palmer, 203 F.3d 55, 60 (1st Cir.

2000).

         In this case, the Court first considers whether Hussien was subjected to a custodial

interrogation. “In the absence of a formal arrest, whether an individual is in Miranda custody

depends on whether there is a ‘restraint on freedom of movement of the degree associated with a

formal arrest.’” United States v. Infante, 701 F.3d 386, 396 (1st Cir. 2012) (quoting Maryland v.

Shatzer, 559 U.S. 98, 112 (2010)). The First Circuit has identified several factors for courts to

consider, including “whether the suspect was questioned in familiar or at least neutral

surroundings, the number of law enforcement officers present at the scene, the degree of physical

restraint placed upon the suspect, and the duration and character of the interrogation.” See id.

(quoting United States v. Hughes, 640 F.3d 428, 435 (1st Cir. 2011)).

         As to the first factor, the Court readily concludes that Hussien was interviewed in familiar,

neutral surroundings, namely, a public parking lot during daylight hours in his own vehicle, which

remained running for the duration of the interview. There were three law enforcement officers

present at the interview but all were in plain clothes with no weapons displayed. Thus, the number

and appearance of the agents was not “overwhelming.” United States v. Swan, 842 F.3d 28, 32-

33 (1st Cir. 2018) (“We have previously declined to find that a defendant was in custody even

when confronted by as many as five police officers.”) Hussien was not physically restrained in

any way. Finally, the entire taped interview lasted fifty minutes and ended amicably. See Swan,

842 F.3d at 33 (noting that ninety-minute interviews have been found to be “not necessarily

custodial”).




                                                  5
       Notwithstanding all of these findings, Defendant argues “[h]aving two agents seated in a

vehicle, with another flanking the driver’s side door would seem reasonably described as a ‘police

dominated atmosphere.’” (Def. Reply (ECF No. 32), PageID # 113.) Notably, SA Rocheleau, the

only witness at the hearing, credibly testified that she would have moved to allow Hussien to exit

his vehicle if asked to do so. However, given Hussien’s ownership of the vehicle and its location,

the Court ultimately considers whether a reasonable person would “have felt he . . . was not at

liberty to terminate the interrogation and cause the [agents] to leave” his vehicle. Infante, 701 F.3d

at 397 (applying this alternative inquiry “[w]hen an individual is unable to leave the place of the

interrogation solely due to circumstances incident to medical treatment”) (internal quotations

omitted). Considering the totality of the circumstances and tenor of the interview, the Court

concludes that a reasonable person would have felt he could end the interview and ask the officers

to exit his vehicle. Therefore, having considered all of the factors, the Court concludes the March

20th interview was noncustodial.

       Alternatively, assuming that the interview could be deemed a custodial interview, the Court

proceeds to consider whether Hussien voluntarily, knowingly, and intelligently waived his

Miranda rights. Before introducing a statement made while in custody, it is the Government’s

burden to prove by a preponderance of the evidence that Hussien made a valid waiver of those

Miranda rights. See United States v. Downs-Moses, 329 F.3d 253, 267 (1st Cir. 2003). The first

step in meeting this burden is proving that Hussien received a Miranda warning that he understood.

After all, as this Court has previously acknowledged, “a waiver of Miranda rights cannot be

voluntary, knowing and intelligent if the Defendant does not understand the language in which her

Miranda rights are read.” United States v. Le, 377 F. Supp. 2d 245, 257 (D. Me. 2005), aff'd sub

nom. United States v. Cao, 471 F.3d 1 (1st Cir. 2006).




                                                  6
       In this case, Hussien clearly indicated that he could not read the written Miranda warnings

that were provided to him in English and Somali. However, Hussien also was provided a verbal

Miranda warning. Having listened to the entirety of the recorded interview, it is apparent that

Hussien spoke and understood English, and demonstrated the ability to communicate when he

needed clarification. In short, the Court is satisfied that Hussien understood the verbal Miranda

warning provided by SA Sauer. See, e.g., United States v. Sweeney, 887 F.3d 529, 536 (1st Cir.

2018), cert. denied, No. 18-5038, 2018 WL 3224189 (Oct. 9, 2018) (concluding that the

defendant’s apparent inability to read and sign a Miranda form without his eyeglasses did not

foreclose finding a valid waiver considering “the totality of the circumstances”). In fact, the

substantive interview started after Hussien ultimately responded to SA Sauer’s verbal Miranda

warning by asking, “What do you want to know?” Under these circumstances, “[w]here the

prosecution shows that a Miranda warning was given and that it was understood by the accused,

an accused's uncoerced statement establishes an implied waiver of the right to remain silent.”

Berghuis v. Thompkins, 560 U.S. 370, 384 (2010).

       Defendant also argues that his limited English skills impacted the voluntariness of his

statements. Faced with a defendant’s challenge to the voluntariness of his Mirandized statements,

the Government must prove by a preponderance of the evidence that the statements it seeks to use

were uncoerced and made voluntarily. United States v. Hufstetler, 782 F.3d 19, 22 (1st Cir. 2015).

The Court must “balance the officers’ tactics with the unique background of each individual

suspect” and consider the “totality of the circumstances” to determine whether “the government's

conduct overtook the will of the defendant.” Id. Here, the evidence submitted to the Court does

not establish that the agents overtook Hussien’s will in the course of the interview. Rather, the

Court alternatively concludes that Hussien made a deliberate choice to answer the questions posed




                                                7
to him and that his implicit waiver and the statements that followed were not the product of

coercion or deception. See, e.g., United States v. Jackson, 608 F.3d 100, 102-03 (1st Cir. 2010)

(explaining that “coercion” includes “brutality, psychological duress, threats, unduly prolonged

interrogation and many other circumstances, singly or in combination”).



III.   CONCLUSION

       For the reasons just explained, the Court DENIES Defendant’s Motion to Suppress (ECF

No. 29).

       SO ORDERED.

                                                   /s/ George Z. Singal
                                                   United States District Judge

Dated this 17th day of October, 2018.




                                               8
